

	

		II

		109th CONGRESS

		2d Session

		S. 2592

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Harkin (for himself,

			 Mr. Specter, Mr. Bingaman, Ms.

			 Murkowski, Mr. Durbin,

			 Mr. Chafee, and Mrs. Clinton) introduced the following bill; which

			 was read twice and referred to the Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Child Nutrition Act of 1966 to

		  improve the nutrition and health of schoolchildren by updating the definition

		  of food of minimal nutritional value to conform to current

		  nutrition science and to protect the Federal investment in the national school

		  lunch and breakfast programs.

	

	

		1.Short titleThis Act may be cited as the

			 Child Nutrition Promotion and School

			 Lunch Protection Act of 2006.

		2.FindingsCongress finds that—

			(1)for a school food service program to

			 receive Federal reimbursements under the Child Nutrition Act of 1966 (42 U.S.C.

			 1771 et seq.) or the Richard B. Russell National School Lunch Act (42 U.S.C.

			 1751 et seq.), school meals served by that program must meet science-based

			 nutritional standards established by Congress and the Secretary of

			 Agriculture;

			(2)foods sold individually outside the school

			 meal programs (including foods sold in vending machines, a la carte or snack

			 lines, school stores, and snack bars) are not required to meet comparable

			 nutritional standards;

			(3)in order to promote child nutrition and

			 health, Congress—

				(A)has authorized the Secretary to establish

			 nutritional standards in the school lunchroom during meal time; and

				(B)since 1979, has prohibited the sale of food

			 of minimal nutritional value, as defined by the Secretary, in areas where

			 school meals are sold or eaten;

				(4)Federally-reimbursed school meals and child

			 nutrition and health are undermined by the uneven authority of the Secretary to

			 set nutritional standards throughout the school campus and over the course of

			 the school day;

			(5)since 1979, when the Secretary defined the

			 term food of minimal nutritional value and promulgated regulations

			 for the sale of those foods during meal times, nutrition science has evolved

			 and expanded;

			(6)the current definition of food of

			 minimal nutritional value is inconsistent with current knowledge about

			 nutrition and health;

			(7)because some children purchase foods other

			 than balanced meals provided through the school lunch program established under

			 the Richard B. Russell National School Lunch

			 Act (42

			 U.S.C. 1751 et seq.) and the school breakfast program

			 established by section

			 4 of the Child Nutrition Act of

			 1966 (42

			 U.S.C. 1773), the efforts of parents to ensure that their

			 children consume healthful diets are undermined;

			(8)experts in nutrition science have found

			 that—

				(A)since 1980, rates of obesity have doubled

			 in children and tripled in adolescents;

				(B)only 2 percent of children eat a healthy

			 diet that is consistent with Federal nutrition recommendations;

				(C)3 out of 4 high school students do not eat

			 the minimum recommended number of servings of fruits and vegetables each day;

			 and

				(D)type 2 diabetes, which is primarily due to

			 poor diet and physical inactivity, is rising rapidly in children;

				(9)in 1996, children aged 2 to 18 years

			 consumed an average of 118 more calories per day than similar children did in

			 1978, which is the equivalent of 12 pounds of weight gain annually, if not

			 compensated for through increased physical activity; and

			(10)according to the Surgeon General, the

			 direct and indirect costs of obesity in the United States are $117,000,000,000

			 per year.

			3.Food of minimal

			 nutritional valueSection 10

			 of the Child Nutrition Act of 1966 (42 U.S.C. 1779) is amended—

			(1)by striking the section heading and all

			 that follows through (a) The Secretary and inserting the

			 following:

				

					10.Regulations

						(a)In

				generalThe

				Secretary

						;

				and

			(2)by striking subsections (b) and (c) and

			 inserting the following:

				

					(b)Food of minimal

				nutritional value

						(1)Proposed

				regulations

							(A)In

				generalNot later than 180

				days after the date of enactment of this paragraph, the Secretary shall

				promulgate proposed regulations to revise the definition of food of

				minimal nutritional value that is used to carry out this Act and the

				Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).

							(B)ApplicationThe revised definition of food of

				minimal nutritional value shall apply to all foods sold—

								(i)outside the school meal programs;

								(ii)on the school campus; and

								(iii)at any time during the school day.

								(C)RequirementsIn revising the definition, the Secretary

				shall consider—

								(i)both the positive and negative

				contributions of nutrients, ingredients, and foods (including calories, portion

				size, saturated fat, trans fat, sodium, and added sugars) to the diets of

				children;

								(ii)evidence concerning the relationship

				between consumption of certain nutrients, ingredients, and foods to both

				preventing and promoting the development of overweight, obesity, and other

				chronic illnesses;

								(iii)recommendations made by authoritative

				scientific organizations concerning appropriate nutritional standards for foods

				sold outside of the reimbursable meal programs in schools; and

								(iv)special exemptions for school-sponsored

				fundraisers (other than fundraising through vending machines, school stores,

				snack bars, a la carte sales, and any other exclusions determined by the

				Secretary), if the fundraisers are approved by the school and are infrequent

				within the school.

								(2)Implementation

							(A)Effective

				date

								(i)In

				generalExcept as provided in

				clause (ii), the proposed regulations shall take effect at the beginning of the

				school year following the date on which the regulations are finalized.

								(ii)ExceptionIf the regulations are finalized on a date

				that is not more than 60 days before the beginning of the school year, the

				proposed regulations shall take effect at the beginning of the following school

				year.

								(B)Failure to

				promulgateIf, on the date

				that is 1 year after the date of enactment of this paragraph, the Secretary has

				not promulgated final regulations, the proposed regulations shall be considered

				to be final

				regulations.

							.

			

